EXHIBIT 10.5

AMENDED AND RESTATED CUSTODIAL AGREEMENT

THIS AMENDED AND RESTATED CUSTODIAL AGREEMENT is made as of December 15, 2005
(the “Agreement”) by and among VON KARMAN FUNDING TRUST (the “Issuer”), a
Delaware statutory trust, NEW CENTURY MORTGAGE CORPORATION, a California
corporation, as seller and servicer (the “Company”, in its capacity as servicer
under the Mortgage Loan Purchase and Servicing Agreement, the “Servicer”, in its
capacity as seller under the Mortgage Loan Purchase and Servicing Agreement, the
“Seller”), DEUTSCHE BANK TRUST COMPANY AMERICAS (the “Collateral Agent”), a New
York banking corporation acting in its capacity as collateral agent under the
Security Agreement, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as custodian (the
“Custodian”). The Custodian shall hold the Mortgage Notes, Mortgages and
Assignments of Mortgages as bailee, initially for the Issuer and then for the
Collateral Agent.

WITNESSETH:

WHEREAS, the Issuer, the Company, the Collateral Agent and the Custodian entered
into that certain Custodial Agreement, dated as of September 5, 2003 (the
“Original Custodial Agreement”);

WHEREAS, the Issuer, the Company, the Collateral Agent and the Custodian desire
to amend and restate the Original Custodial Agreement in its entirety;

WHEREAS, the Issuer, the Company, the Collateral Agent and the Custodian each
agree, on the terms set forth herein, that upon the effectiveness of this
Agreement, the Original Custodial Agreement shall terminate and be of no force
and effect and that neither party shall have a claim (for money or otherwise)
based on, arising out of or relating to any provision of the Original Custodial
Agreement;

WHEREAS, pursuant to the Mortgage Loan Purchase and Servicing Agreement the
Seller has agreed to sell from time to time to the Issuer all of the Company’s
right, title and interest in and to certain Mortgage Loans, and the Issuer has
agreed to purchase the Mortgage Loans from the Company pursuant to the terms and
conditions of the Mortgage Loan Purchase and Servicing Agreement;

WHEREAS, the Company has agreed to service the Mortgage Loans and arrange for
the sale of the Mortgage Loans pursuant to the terms and conditions of the
Mortgage Loan Purchase and Servicing Agreement (in such capacity, the
“Servicer”);

WHEREAS, the Issuer will obtain funding for the Mortgage Loans by issuing
Secured Liquidity Notes from time to time and issuing one or more Series of
Subordinated Notes from time to time, and in connection with such funding, has
entered into the Security Agreement;

WHEREAS, the Custodian is duly organized, validly existing and in good standing
under the laws of the United States, and is otherwise authorized to act as
Custodian pursuant to this Agreement; and

WHEREAS, the Issuer desires to have the Custodian take possession of the
Mortgage Notes, Mortgages and Assignments of Mortgages first as bailee for the
Issuer and then, pursuant to Section 21 hereof and for so long as the
Obligations remain outstanding, exclusively as bailee for the Collateral Agent.
Unless otherwise instructed by the person for whom the Custodian is then acting
as bailee, the Custodian shall release Mortgage Notes, Mortgages and Assignments
of Mortgages to the Servicer upon notice of the sale or repayment in full of any
Mortgage Loan in accordance with the terms hereof. The Custodian acknowledges
and agrees that all of the rights of the Issuer under this Agreement are being
assigned to the Collateral Agent for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the undertakings herein expressed and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Mortgage Loan Purchase and
Servicing Agreement. The following capitalized terms have the meanings set forth
below:

“Bailee Letter” means a bailee letter in the form attached hereto as Exhibit E,
as part of the Transmittal Letter.

“Certification” means a certification in the form attached hereto as Exhibit A
delivered to the Collateral Agent by the Custodian covering the Mortgage Loans
included in a Transfer Supplement as set forth in Section 4 hereof.

“Closing Date” means the closing date specified in any Transfer Supplement,
which is the date the sale of any Portfolio is designated to occur.

“Disbursement Account Agreement” means the Disbursement Account Agreement in the
form attached hereto as Exhibit G.

“Indemnified Party” shall have the meanings set forth in Sections 16 and 17
hereof.

“List of Loans” shall have the meaning set forth in Section 8 hereof.

“Mortgage Loan Purchase and Servicing Agreement” means the amended and restated
mortgage loan purchase and servicing agreement, dated as of the date hereof, by
and between the Company and the Issuer as the same may at any time be amended,
modified or supplemented.

“Mortgage Loan Schedule” means the mortgage loan schedule attached to a Transfer
Supplement. The Mortgage Loan Schedule may be delivered to the Custodian via
electronic transmission in a format mutually acceptable between the Custodian
and the Company.

“Obligations” shall have the meaning specified in Section 2.01 of the Security
Agreement.

“Rating Agency” means S&P and Moody’s.

“Rating Agency Confirmation” means a written confirmation from each Rating
Agency rating the Notes that the proposed action will not result in the
reduction or withdrawal of its rating (in effect immediately before taking such
action) of any of the Notes.

“Request for Release” means that certain request for release of documents in the
form of Exhibit B attached hereto.

“Responsible Officer” means, with respect to the Custodian, any Principal, Vice
President, any Assistant Vice President, any Managing Director, any Assistant
Secretary, any Assistant Treasurer, any Senior Trust Officer, any Assistant
Trust Officer, any Trust Officer or any other officer associated with the
corporate trust department of the Custodian customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular matter, any other officer to whom such
matter is referred because of that officer’s knowledge of and familiarity with
the particular subject.

“Review Procedure” means the document review procedure set forth on Exhibit D
attached hereto.

“Secured Parties” has the meaning given in the Security Agreement.

“Security Agreement” means the amended and restated security agreement, dated as
of the date hereof, by and between the Issuer and the Collateral Agent.

“Transfer Supplement” means the document pursuant to which a Portfolio is sold
by the Seller to the Issuer, in the form attached hereto as Exhibit F.

“Transmittal Letter” means a transmittal letter in the form attached hereto as
Exhibit E, including the form of Bailee Letter annexed thereto.

Section 2. Delivery of Mortgage Notes, Mortgages and Assignments of Mortgages.
As soon as practicable but in any event on or before the date which is seven
(7) Business Days after the sale of any Mortgage Loan to the Issuer, the Seller
shall cause the Servicer to deliver and release each Mortgage Note, Mortgage
(subject, in the case of a Mortgage, to the provisions of the last sentence of
subsection (ii) of Section 2.1(b) of the Mortgage Loan Purchase and Servicing
Agreement) and Assignment of Mortgage pertaining to each Mortgage Loan
identified on any Mortgage Loan Schedule attached to any Transfer Supplement,
including Mortgage Notes, Mortgages and Assignments of Mortgages on Wet Funded
Loans (subject to the Wet Funded Loan Limitation), to the Custodian as bailee,
initially for the Issuer and then for the Collateral Agent.

Section 3. Bailee. The Custodian hereby agrees to act as bailee hereunder for
the purpose of taking custody of the Mortgage Notes, Mortgages and Assignments
of Mortgages. With respect to each Mortgage Note, Mortgage and Assignment of
Mortgage which is delivered to the Custodian or which at any time comes into the
possession of the Custodian pursuant to the terms of this Agreement, the
Custodian shall, subject to Section 19, hold such Mortgage Note, Mortgage and
Assignment of Mortgage as bailee for the Issuer. In accordance with Section 19,
the Custodian acknowledges and agrees that the rights of the Issuer under this
Agreement have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that, until notified in writing by the Collateral Agent that
all Obligations have been paid in full, the Custodian shall act exclusively as
bailee for the Collateral Agent. The Custodian shall dispose of any Mortgage
Note, Mortgage and Assignment of Mortgage only in accordance with the
instructions furnished to it by the Person for whom the Custodian is then acting
as bailee or as otherwise authorized by this Agreement.

Section 4. Delivery of Mortgage Notes, Mortgages and Assignments of Mortgages by
the Closing Date. No later than 12:00 noon (New York City time) (where the
Issuer intends to issue Secured Liquidity Notes to fund its purchase of a
Portfolio on that day) on each Closing Date, or 4:00 p.m. (New York City time)
(where the Issuer does not intend to issue Secured Liquidity Notes to fund its
purchase of a Portfolio on such day), the Seller shall deliver to the Issuer a
Transfer Supplement for the Mortgage Loans to be sold to the Issuer on such
Closing Date and shall notify the Purchaser of its calculation of the Initial
Purchase Price for each Mortgage Loan in the Portfolio. If the Issuer does not
agree with any purchase calculation or the sale does not close for any other
reason, the Closing Date for the Portfolio shall be rescheduled to a later date,
at its option, by the Seller. No later than 12:00 noon or 4:00 p.m. (New York
City time) (as required by the first sentence of this section) on each Closing
Date, the Seller shall deliver to the Custodian a copy of the Transfer
Supplement for such Closing Date, including the Mortgage Loan Schedule attached
to the Transfer Supplement. The Seller shall deliver each Mortgage Note,
Mortgage and Assignment of Mortgage relating to a Mortgage Loan sold on a
Closing Date, including the Mortgage Notes, Mortgages and Assignments of
Mortgages on Wet Funded Loans (subject to the Wet Funded Loan Limitation), to
the Custodian as soon as practicable, but in any event within seven (7) Business
Days of the Closing Date (subject, in the case of a Mortgage, to the provisions
of the last sentence of subsection (ii) of Section 2.1(b) of the Mortgage Loan
Purchase and Servicing Agreement). The Seller shall deliver the other related
Loan Documents to the Servicer, and the contents of each Mortgage Loan File
(other than those documents being held by the Custodian hereunder) shall be held
in trust by the Servicer for the benefit of the Issuer as owner and the
Collateral Agent as secured party. The Custodian shall maintain any Mortgage
Notes, Mortgages and Assignments of Mortgages so deposited in separate records
and files. Within two (2) Business Days after receipt by the Custodian of the
Mortgage Notes, Mortgages and Assignments of Mortgages with respect to a Closing
Date, as provided in the third sentence of this Section 4, the Custodian shall
deliver to the Collateral Agent (by facsimile transmission with the original to
follow by express courier) a Certification, for up to one thousand Mortgage
Loans on any Business Day, in the form attached hereto as Exhibit A, with the
blanks therein appropriately completed, pursuant to which the Custodian
certifies (except as may be set forth in the exceptions report attached to the
Certification) to the Issuer and the Collateral Agent (i) those Mortgage Loans
listed on such Transfer Supplement with respect to which the Custodian has in
its possession all the Mortgage Notes, Mortgages and Assignments of Mortgages
required by Section 2 of this Agreement, (ii) those Mortgage Loans listed on
such Transfer Supplement with respect to which the Custodian does not have all
of the Mortgage Notes, Mortgages and Assignments of Mortgages required by
Section 2 of this Agreement, (iii) any documentary nonconformities found under
the Review Procedure noted by the Custodian in respect of the Mortgage Notes,
Mortgages and Assignments of Mortgages delivered (such as missing signatures or
other manifest errors) and (iv) that the Custodian acknowledges that it holds
the Mortgage Notes, Mortgages and Assignments of Mortgages specified in clause
(a)(i) and that such Mortgage Notes, Mortgages and Assignments of Mortgages are
owned by the Issuer subject to the security interest of the Collateral Agent and
that, until otherwise instructed in writing by the Collateral Agent, it shall
act solely and exclusively as bailee for the Collateral Agent with respect to
such Mortgage Notes, Mortgages and Assignments of Mortgages. With respect to the
Mortgage Notes, Mortgages and Assignments of Mortgages specified in clause
(a)(ii) the Custodian shall send a superceding Certification as to documentary
deficiencies and a similar acknowledgment whenever it receives possession of
such Mortgage Notes, Mortgages and Assignments of Mortgages. The Issuer and the
Seller shall use their best efforts to close the sale of any Portfolio on any
such Closing Date. The Issuer shall pay to the Seller the Initial Purchase Price
of each Mortgage Loan purchased by it hereunder in immediately available funds
not later than 5:00 p.m., (New York City time), on the Closing Date. Each
Mortgage Loan must be an Eligible Loan.

Section 5. Seller’s Responsibilities. The Seller shall be solely responsible for
providing each and every Mortgage Note, Mortgage and Assignment of Mortgage
required for each Mortgage Loan to the Custodian in a timely manner as provided
herein and for completing or correcting any missing, incomplete or inconsistent
documents, and, except as specifically required to be noted in the Certification
required pursuant to Section 4 hereof, the Custodian shall not be responsible or
liable for taking any such action, causing the Seller or any other Person to do
so or notifying the Issuer that any such action has or has not been taken,
whether in connection with each Closing Date or at any other time.

Section 6. Custodian’s Duties. The Custodian shall examine each Mortgage Note,
Mortgage and Assignment of Mortgage received by the Custodian hereunder in
accordance with the Review Procedure and shall make the Certification
specifically provided in Section 4. However, except as specifically provided in
Section 4, the Custodian shall not be responsible for, and shall not certify as
to, the value, form, substance, legality, validity, perfection, priority,
recordability, genuineness, effectiveness or enforceability of any Mortgage
Note, Mortgage and Assignment of Mortgage, or the collectability, insurability,
effectiveness or suitability of any such Mortgage Loan.

(a) While the Mortgage Loans are owned by the Issuer, and subject to the
security interest of the Collateral Agent, as the case may be, the Custodian
shall:

(1) segregate on the books of the Custodian and maintain continuous custody and
control of the Mortgage Notes, Mortgages and Assignments of Mortgages on behalf
of and in trust for the Issuer subject to the security interest of the
Collateral Agent and shall hold the Mortgage Notes, Mortgages and Assignments of
Mortgages in secure and fire-resistant facilities in accordance with customary
standards for storage, and the Custodian shall have no liability for any loss of
the Mortgage Notes, Mortgages and Assignments of Mortgages (A) unless the
Custodian shall fail to perform its duties and obligations under this Agreement
in accordance with customary standards for such custody or (B) except for any
loss which is the result of the Custodian’s gross negligence, fraud, bad faith
or willful misconduct; and

(2) make available for review, inspection, examination or audit by the Issuer or
the Collateral Agent, or their designees, at any time during normal business
hours of the Custodian, upon two (2) Business Days’ written notice, the Mortgage
Notes, Mortgages and Assignments of Mortgages and accounts and records
pertaining thereto and related storage facilities, maintenance and release
procedures and control and tracking mechanisms.

(b) So long as no Servicer Event of Default has occurred and is continuing of
which a Responsible Officer of the Custodian has been given written notice, from
time to time (and as appropriate for the servicing of any of the Mortgage Loans
(as determined by the Servicer)), the Custodian is authorized, after delivery to
the Custodian of the Servicer’s Request for Release, to release to the Servicer
the related Mortgage Note, Mortgage and Assignment of Mortgage; provided,
however, that the Custodian shall only release Mortgage Notes, Mortgages and
Assignments of Mortgages to the Servicer if a copy of the Request for Release is
delivered to the Collateral Agent by the Custodian promptly on receipt of the
same and in any event prior to the release of the relevant Mortgage Note,
Mortgage and Assignment of Mortgage (or if the Collateral Agent shall have
notified the Custodian that all Obligations shall have been paid in full by the
Issuer). All Mortgage Notes, Mortgages and Assignments of Mortgages so released
temporarily to the Servicer shall be held by the Servicer in trust for the
benefit of the Collateral Agent on behalf of the Issuer from time to time and
shall be returned (x) within seven (7) Business Days from the date of release as
set forth in such Request for Release or (y) immediately upon the occurrence of
a Servicer Event of Default; it being understood that Mortgage Notes, Mortgages
and Assignments of Mortgages released in connection with foreclosures need not
be returned within such seven (7) Business Day period provided that the Servicer
agrees in writing that it is holding such Mortgage Notes, Mortgages and
Assignments of Mortgages as bailee for the Collateral Agent during the
foreclosure period, such agreement to be sent to the Custodian with the Request
for Release. As set forth in such Request for Release, the Servicer shall be
strictly liable for such Mortgage Notes, Mortgages and Assignments of Mortgages
and agrees to return them within the time period set forth in the applicable
release. The Servicer shall in any case return to the Custodian the Mortgage
Notes, Mortgages and Assignments of Mortgages when the Servicer’s need therefor
in connection with the servicing no longer exists or upon the occurrence of a
Servicer Event of Default.

(c) Notwithstanding anything to the contrary contained herein, the Issuer and
the Servicer expressly acknowledge and agree that the Custodian has no duty to
determine or monitor compliance by either such party under the Mortgage Loan
Purchase and Servicing Agreement. The Issuer or the Collateral Agent may
terminate the Servicer’s right to make requests for the release of Mortgage
Notes, Mortgages and Assignments of Mortgages and to give receipts therefor by
written notice to the Custodian, with a copy to (i) the Company, (ii) the
Collateral Agent, if such notice is given by the Issuer, and (iii) the Issuer,
if such notice is given by the Collateral Agent. The Custodian shall not be
obligated to verify the authenticity of any signature (original or facsimile) on
any of the documents received and examined by it in connection with this
Agreement, or the authority or capacity of any Person to execute or issue any
such document.

(d) The Custodian and the Issuer will enter into the Disbursement Account
Agreement.

Section 7. Release of Issuer’s Interest. The Issuer and the Collateral Agent
agree to release their interest in the Mortgage Loans at the time such Mortgage
Loans are sold to purchasers thereof. Prior to the sale of the Mortgage Loans,
the Custodian, at the direction of the Issuer, shall (i) deliver to the
purchaser in escrow pursuant to the Transmittal Letter, for examination, the
Mortgage Notes, Mortgages and Assignments of Mortgages and other documents in
its possession related to such Mortgage Loans or (ii) deliver the Mortgage
Notes, Mortgages and Assignments of Mortgages and other documents for an
examination by the purchaser at the Servicer’s offices. If, following such
examination, the purchaser does not proceed with the proposed sale, the Mortgage
Notes, Mortgages and Assignments of Mortgages and other documents shall be
promptly returned to the Custodian. The Custodian is authorized, after written
request by the Issuer, to release to the purchaser the Mortgage Notes, Mortgages
and Assignments of Mortgage or other documents; provided that any delivery of
such Mortgage Notes, Mortgages and Assignments of Mortgage is preceded by a
Transmittal Letter (with or without the exhibited Bailee Letter, or just the
Bailee Letter exhibited thereto) executed by the purchaser. Without limitation
of the terms of each Transmittal Letter and Bailee Letter, the Issuer shall
confirm to the Custodian, in accordance with industry practice, the closing of
the related sale of Mortgage Loans and transfer of applicable funds.

Section 8. List of Loans. Upon the written request of the Issuer or the
Collateral Agent, the Custodian shall provide to the Issuer or the Collateral
Agent as soon as practicable, but in any event within one (1) Business Day of
the request, a list of all Mortgage Loans with respect to which the Custodian
holds Mortgage Notes, Mortgages and Assignments of Mortgages pursuant to this
Agreement (each, a “List of Loans”). Such list may be in the form of a copy of
the Transfer Supplement with manual additions to denote substituted Mortgage
Loans and manual deletions to specifically denote any Mortgage Loans paid off,
repurchased, sold or otherwise released by the Custodian since the date of this
Agreement.

Section 9. Custodial Charges. The Custodian will charge such fees for its
services under this Agreement as are set forth in a separate fee schedule agreed
between the Custodian and the Issuer, and such fees shall be paid, together with
the Custodian’s expenses (including, without limitation, the reasonable fees and
expenses of its counsel) incurred in connection herewith, by the Issuer pursuant
to the terms of the fee schedule and the Security Agreement. Such fees and
expenses shall be solely the obligation of the Issuer. In the event of the
appointment of a successor custodian, the Issuer shall be responsible for the
fees and expenses of the successor custodian as well as any applicable release
fees of the Custodian. The Custodian has no lien on or right of setoff or
adverse claim against, and shall not attempt to place a lien on or obtain a
right of setoff or any adverse claim against, any of the Mortgage Loans or
proceeds thereof to secure the payment of its fees and expenses. The obligations
of the Issuer under this Section 9 shall survive the termination of this
Agreement and the earlier resignation or removal of the Custodian.

Section 10. Maintenance of Insurance, Lost Note Affidavit. (a) The Custodian
shall, at its own expense, maintain at all times during the existence of this
Agreement and keep in full force and effect, (i) a fidelity bond and document
hazard insurance and (ii) insurance typically maintained by banking institutions
that act as custodian for similar transactions. All such insurance shall be in
such amounts, with standard coverages and subject to deductibles, as is
customary for insurance typically maintained by banking institutions that act as
custodian for similar transactions, and shall be with reputable insurance
companies. Upon request from time to time, the Custodian shall furnish the
Company, the Issuer and the Collateral Agent with a certificate of the
respective insurer that such insurance is in full force and effect.

(b) In the event that the Custodian fails to produce a Mortgage Note that was in
its possession pursuant to Section 2 within five (5) Business Days after
required or requested by the Issuer or the Servicer pursuant to Section 6(b) or
7 or as otherwise directed by the Collateral Agent, and provided that (i) the
Custodian’s most recent Certification did not list such Mortgage Note as an
exception thereon; (ii) such Mortgage Note is not released pursuant to a Request
for Release and (iii) such Mortgage Note was held by the Custodian on behalf of
the Collateral Agent, then the Custodian shall at its sole cost and expense,
with respect to any such missing Mortgage Note, promptly deliver to the
Collateral Agent with a copy to the Servicer and the Issuer, a Lost Note
Affidavit and Indemnity in the form of Exhibit H hereto.

Section 11. Representations and Warranties of the Custodian. The Custodian (and
any successor custodian as of the appointment of such custodian) represents and
warrants to the Issuer and the Company, as of the date hereof and as of each
date it delivers an executed Certification, as follows:

(a) The Custodian has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Agreement, and has taken all
necessary action to authorize its execution, delivery and performance of this
Agreement.

(b) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including, without limitation, any stockholder or creditor of the Custodian) is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement.

(c) This Agreement has been authorized and approved by all requisite corporate
action on the part of the Custodian and, when executed and delivered by the
Custodian and the other parties hereto, will constitute the legal, valid and
binding obligation of the Custodian, enforceable against the Custodian in
accordance with its terms; provided, however, that enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).

(d) The Custodian has not executed any agreement or obligation inconsistent
herewith or with any of the transactions contemplated hereby.

(e) The Custodian is independent from and unaffiliated with the Company and is a
financial institution whose deposits or accounts are federally insured, or is a
subsidiary of such financial institution and is authorized under applicable law
to perform custodial services such as the custodial services described herein.

(f) By execution of this Agreement, the Custodian, as set forth herein, warrants
that it has no, and covenants that it will hold no, and not assert any, lien,
claim, security interest, right of setoff or adverse interest by way of security
or otherwise, in any of the Mortgage Notes, Mortgages, Assignments of Mortgages
or the Mortgage Loans and, as set forth herein, hereby waives and releases any
such interest or right which it may have or acquire in or to any such Mortgage
Notes, Mortgages, Assignments of Mortgages or Mortgage Loans.

(g) The Custodian represents and warrants that it has no actual knowledge of the
existence, except with respect to the Collateral Agent, of any lien, claim,
right of setoff or adverse interest by way of security or otherwise, in any
Mortgage Loan or Mortgage Notes, Mortgages or Assignments of Mortgages, and
covenants that it will advise the Collateral Agent immediately in writing if it
becomes aware of the existence of any such lien, claim, right of setoff or
adverse interest.

Section 12. Representations and Warranties of the Company. The Company
represents and warrants to the Custodian, the Collateral Agent and the Issuer as
follows:

(a) The Company has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Agreement, and has taken all
necessary corporate action to authorize its execution, delivery and performance
of this Agreement.

(b) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including, without limitation, any creditor of the Company) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement.

(c) This Agreement has been authorized and approved by all requisite corporate
action on the part of the Company and, when executed and delivered by the
Company and the other parties hereto, will constitute the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms; provided, however, that enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).

(d) The Company shall provide the Custodian and the Collateral Agent with copies
of such confirmations, agreements, documents, opinions, instructions and
information relating to this Agreement or to the transactions contemplated
hereby as the Custodian may from time to time reasonably request.

Section 13. [reserved]

Section 14. Representations and Warranties of the Issuer. The Issuer represents
and warrants to the Company, the Collateral Agent and the Custodian as follows:

(a) The Issuer has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Agreement, and has taken all
necessary trust action to authorize its execution, delivery and performance of
this Agreement.

(b) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including, without limitation, any creditor of the Issuer) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement.

(c) This Agreement has been authorized and approved by all requisite trust
action on the part of the Issuer and, when executed and delivered by the Issuer
and the other parties hereto, will constitute the legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
terms; provided, however, that enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).

Section 15. Representations and Warranties of the Collateral Agent. The
Collateral Agent represents and warrants to the Company, the Issuer and
Custodian as follows:

(a) The Collateral Agent has the power and authority and the legal right to
execute and deliver, and to perform its obligations under, this Agreement, and
has taken all necessary corporate action to authorize its execution, delivery
and performance of this Agreement.

(b) To the best of the knowledge of the Collateral Agent (but without having
made any independent investigation or inquiry), no consent or authorization of,
filing with, or other act by or in respect of, any arbitrator or governmental
authority and no consent of any other Person (including, without limitation, any
creditor of the Collateral Agent) is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement.

(c) This Agreement has been authorized and approved by all requisite corporate
action on the part of the Collateral Agent and, when executed and delivered by
the Collateral Agent and the other parties hereto, will constitute the legal,
valid and binding obligation of the Collateral Agent, enforceable against the
Collateral Agent in accordance with its terms; provided, however, that
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law).

Section 16. Indemnification of the Issuer, the Company and the Collateral Agent
by the Custodian. The Custodian hereby agrees to indemnify the Issuer, the
Company and the Collateral Agent, their respective Affiliates, and their
respective directors, officers, owner trustees, employees and agents and their
respective successors and assigns (each, an “Indemnified Party”) against, and
agrees to hold them harmless from, any and all claims, losses, liabilities,
obligations, damages, payments, costs and expenses (including, without
limitation, reasonable legal fees and expenses arising in connection therewith)
which may be imposed on, incurred by or asserted against any Indemnified Party
and resulting from the Custodian’s gross negligence, fraud, bad faith or willful
misconduct in the performance of its obligations hereunder; provided that the
Custodian shall not be liable for any portion of any such amounts resulting from
the gross negligence, fraud, bad faith or willful misconduct of the Issuer. The
indemnifications contained herein shall survive any termination of this
Agreement. Any payment to the Issuer under this Section 16 shall be remitted by
the Custodian to the Collateral Agent for deposit in the Collateral Account.

Section 17. Indemnification of the Custodian by the Company. The Company hereby
agrees to indemnify the Custodian, its Affiliates, and their respective
directors, officers, employees, attorneys and agents and their respective
successors and assigns (each, an “Indemnified Party”) against, and agrees to
hold them harmless from, any and all claims, losses, liabilities, obligations,
damages, payments, costs and expenses (including, without limitation, reasonable
legal fees and expenses arising in connection therewith) which may be imposed
on, incurred by or asserted against any Indemnified Party resulting from its
participation in the transactions contemplated herein; provided that the Company
shall not be liable for any portion of any such amounts resulting from the gross
negligence, fraud, bad faith or willful misconduct of the Custodian in the
performance of or other breach of its obligations hereunder. The
indemnifications contained herein shall survive any termination of this
Agreement and the earlier resignation or removal of the Custodian.

Section 18. Concerning the Custodian.

(a) The Custodian shall have no duties or responsibilities except those that are
specifically set forth herein, it being expressly understood that no duties or
obligations shall be implied against the Custodian. Provided that the Custodian
has followed the terms of this Agreement or the Issuer’s instructions, the
Custodian shall be under no responsibility or duty with respect to the
disposition of any Mortgage Notes, Mortgages and Assignments of Mortgages while
such Mortgage Notes, Mortgages or Assignments of Mortgages are not in its
possession. If the Custodian shall request instructions from the Issuer with
respect to any act, action or failure to act in connection with this Agreement
other than an act, action or failure to act which is provided for or required of
the Custodian by the terms of this Agreement, the Custodian shall be entitled to
refrain from taking such action and continue to refrain from acting unless and
until the Custodian shall have received written instructions from the Issuer
without incurring any liability therefor to the Issuer, the Company or any other
Person.

(b) If the Custodian shall at any time receive conflicting instructions from the
Issuer and the Company with respect to any of the Mortgage Notes, Mortgages and
Assignments of Mortgages and the conflict between such instructions cannot be
resolved by reference to the terms of this Agreement, the Custodian shall follow
the instructions of the Issuer and shall not be liable to the Company as a
result. If the Custodian shall at any time receive conflicting instructions from
the Issuer, the Company and the Collateral Agent with respect to any of the
Mortgage Notes, Mortgages and Assignments of Mortgages and the conflict between
such instructions cannot be resolved by reference to the terms of this
Agreement, the Custodian shall follow the instructions of the Collateral Agent
and shall not be liable to the Issuer or the Seller as a result. The Custodian
shall not be responsible to the Issuer or any other party for recitals,
statements or warranties or representations of the Company, the Issuer or the
Collateral Agent contained herein, or in any other document or be bound to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement or any other agreement on the part of any party other than
itself.

(c) None of the Custodian, its Affiliates or any of their respective directors,
officers, agents, attorneys, employees, successors or assigns shall be liable
for any action taken or omitted to be taken by it or them hereunder or in
connection herewith in good faith and believed by it or them to be within the
purview of this Agreement, except for its or their own gross negligence, fraud,
bad faith or willful misconduct. Notwithstanding the foregoing sentence, in no
event shall the Custodian or its Affiliates, directors, officers, agents and
employees be held liable for any special, indirect, punitive or consequential
damages resulting from any action taken or omitted to be taken by it or them
hereunder or in connection herewith even if advised of the possibility of such
damages.

(d) In the absence of bad faith on the part of the Custodian, the Custodian may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any request, instructions, certificate, opinion
or other document furnished to the Custodian reasonably believed by the
Custodian to be genuine and to have been signed or presented by the proper party
or parties and conforming to the requirements of this Agreement absent notice to
the contrary. Absent written notice to the contrary from the Issuer, the
Collateral Agent, the Company, any SLN Placement Agent or any Swap Counterparty,
the Custodian may conclusively rely upon the validity of documents delivered to
it, without investigation as to their authenticity or legal effectiveness, and
the Company will hold the Custodian harmless from any claims which may arise or
be asserted against the Custodian because of the invalidity of any such
documents, or their failure to fulfill their intended purpose. Notwithstanding
the foregoing, it is expressly understood that in the case of any Mortgage Note,
Mortgage, Assignment of Mortgage or other documents or other request,
instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Custodian, the Custodian shall be
under a duty to examine the same to determine whether or not such document
conforms to the requirements of this Agreement (which examination, in the case
of any Mortgage Note, Mortgage, or Assignment of Mortgage, shall be in
accordance with the Review Procedure), and to make the Certifications required
by Section 4 of this Agreement.

(e) The Custodian shall not be responsible for preparing or filing any reports
or returns relating to federal, state or local incomes taxes with respect to
this Agreement, other than for the Custodian’s compensation or for reimbursement
of expenses.

(f) Any other provision of this Agreement to the contrary notwithstanding, the
Custodian shall have no notice, and shall not be bound by any of the terms and
conditions of, any other document or agreement executed or delivered in
connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Agreement unless the Custodian is a
signatory party to that document or agreement. Notwithstanding the foregoing
sentence, the Custodian shall be deemed to have notice of the terms and
conditions (including, without limitation, definitions not otherwise set forth
in full in this Agreement) of other documents and agreements executed or
delivered in connection with, or intended to control any part of, the
transactions anticipated by or referred to in this Agreement, to the extent that
such terms and provisions are referenced, or are incorporated by reference, into
this Agreement only as long as the Company shall have provided a copy of any
such document or agreement to the Custodian. The Company shall provide the
Custodian with an executed copy of the Mortgage Loan Purchase and Servicing
Agreement and the Security Agreement.

(g) The duties and obligations of the Custodian shall only be such as are
expressly set forth in this Agreement or as set forth in a written amendment to
this Agreement executed by the parties hereto or their successors and assigns.
In the event that any provision of this Agreement implies or requires that
action or forbearance be taken by a party, but is silent as to which party has
the duty to act or refrain from acting, the parties agree that the Custodian
shall not be the party required to take the action or refrain from acting. In no
event shall the Custodian have any responsibility to ascertain or take action
except as expressly provided herein.

(h) Nothing in this Agreement shall be deemed to impose on the Custodian any
duty to qualify to do business in any jurisdiction, other than (i) any
jurisdiction where any Mortgage Loan File is or may be held by the Custodian
from time to time hereunder, and (ii) any jurisdiction where its ownership or
property or conduct of business requires such qualification and where failure to
qualify could have a material adverse effect on the Custodian or its property or
business or on the ability of the Custodian to perform its duties hereunder.

(i) Under no circumstances shall the Custodian be obligated to verify the
authenticity of any signature on any of the documents received or examined by it
in connection with this Agreement or the authority or capacity of any person to
execute or issue such document, nor shall the Custodian be responsible for the
value, form, substance, validity, perfection (other than by taking and
continuing possession of the Mortgage Notes, Mortgages and Assignments of
Mortgages), recordability, priority, effectiveness or enforceability of any such
documents, nor shall the Custodian be under a duty to inspect, review or examine
the documents to determine whether they are appropriate for the represented
purpose or that they have been actually recorded or that they are other than
what they purport to be on their face.

(j) The Custodian shall have no duty to ascertain whether or not any cash amount
or payment has been received by the Company, the Seller, the Servicer or any
third person.

(k) The Custodian is not required to produce a borrowing base report or any
other report detailing the value of the Mortgage Loans.

(l) The Custodian is not required to perform any cash movement and
reconciliation functions on behalf of the Company, the Seller, the Servicer or
the Issuer in relation to this Agreement.

(m) Any Person into which the Custodian may be merged or converted, or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Custodian shall be a party, or any
Person succeeding to the business of the Custodian, shall be the successor of
the Custodian hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

(n) The Custodian may delegate any of its duties under this Agreement to any of
its agents, attorneys-in-fact, or Affiliates selected with due care, and shall
not be liable for their gross negligence or willful misconduct. Any such agent,
attorney-in-fact, or Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Custodian is entitled under this Agreement.

(o) The Custodian may consult with counsel selected by the Custodian with regard
to legal questions arising out of or in connection with this Agreement, and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action reasonably taken, omitted or suffered by the
Custodian in good faith and in accordance therewith.

(p) The Custodian shall not be responsible for delays or failures in performance
resulting from acts beyond its control. Such acts shall include, but not be
limited to, acts of God, strikes, lockouts, riots, acts of war or terrorism,
epidemics, nationalization, expropriation, currency restrictions, governmental
regulations superimposed after the fact, fire, communication line failures,
computer viruses, power failures, earthquakes or other disasters.

(q) Notwithstanding the foregoing limitations in this Section 18, nothing in
this Agreement which references the “Affiliates” of the Custodian, shall
constitute a limitation on the obligations of the Collateral Agent arising under
this Agreement or any of the other Program Documents.

(r) None of the provisions of this Agreement shall require the Custodian to
expend or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.

Section 19. Collateral Agent.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Custodian hereby acknowledges and agrees that all the rights of the Issuer under
this Agreement have been assigned to the Collateral Agent for the benefit of the
Secured Parties pursuant to the Security Agreement. Notwithstanding anything to
the contrary contained in this Agreement, the Custodian shall promptly mark its
books and records to reflect that the Mortgage Notes, Mortgages and Assignments
of Mortgages are being held for the benefit of the Collateral Agent as
representative of the Secured Parties. The Custodian shall promptly deliver to
the Collateral Agent all Certifications, Mortgage Loan Schedules, Lists of Loans
and any other reports, certificates and documents delivered by the Custodian
hereunder indicating that the Custodian is holding the related Mortgage Notes,
Mortgages and Assignments of Mortgages for the benefit of the Collateral Agent,
as representative of the Secured Parties. The delivery of such Certifications,
Mortgage Loan Schedules, Lists of Loans and any other reports, certificates and
documents delivered by the Custodian hereunder shall satisfy the requirements of
delivery thereof to the Issuer hereunder. Any amendments or modifications to
such Certifications, Mortgage Loan Schedules, Lists of Loans and any other
reports, certificates and documents delivered by the Custodian hereunder shall
be delivered to the Collateral Agent. The Custodian is hereby notified of, and
the Custodian hereby acknowledges, the security interest in the Mortgage Loans
of the Collateral Agent as representative of the Secured Parties.

(b) The Custodian, the Issuer and the Company shall treat the Collateral Agent
as the purchaser under this Agreement with respect to the Mortgage Loans in
accordance with the provisions of this Section 19. Notwithstanding any other
provision in this Agreement, if the Custodian shall at any time receive
conflicting instructions from the Collateral Agent and any other party to this
Agreement and the conflict between such instructions cannot be resolved by
reference to the terms of this Agreement, the Custodian shall follow the
instructions of the Collateral Agent. Without limiting the generality of the
foregoing, the Custodian, the Issuer and the Company shall report to and
correspond and communicate with the Collateral Agent and in all other regards
treat the Collateral Agent as the purchaser hereunder with respect to the
Mortgage Loans. The Collateral Agent shall be a third-party beneficiary of this
Agreement and have all rights of the purchaser to enforce the covenants and
conditions set forth in this Agreement with respect to the Mortgage Loans, and
the Custodian and the Company, respectively, shall follow the instructions of
the Collateral Agent under this Agreement. The Collateral Agent shall have the
right to give any waivers or consents required or allowed under this Agreement,
and such waivers and consents shall be binding upon the Issuer and any party for
whom the Collateral Agent acts as representative secured party as if the Issuer
or such party had given the same. All amounts due the Issuer under this
Agreement shall be remitted to the Collateral Agent in accordance with the
Collateral Agent’s instructions. The Collateral Agent shall be entitled to the
same rights, protections, immunities and indemnities set forth in the Security
Agreement as if specifically set forth herein.

(c) The Custodian shall send all reports and like communications required to be
delivered to the Issuer under this Agreement to the Collateral Agent. In
addition to all other obligations of the Custodian hereunder, the Custodian
shall deliver to the Collateral Agent by bulletin board, electronic mail or such
other medium acceptable to the Collateral Agent in its discretion, in a
computer-readable format acceptable to the Collateral Agent and the Custodian,
(a) by 4:00 p.m., New York City time on each Closing Date, the Certification and
(b) by 12:00 noon, New York City time on each Business Day following the date of
request, the List of Loans.

(d) The Issuer agrees to indemnify and hold the Custodian and each of its
directors, officers, agents, attorneys and employees harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements, including reasonable attorney’s fees,
that may be imposed on, incurred by, or asserted against it or them in any way
relating to or arising out of any action taken or not taken by it or them in
accordance with the instructions of the Collateral Agent hereunder, unless
(a) such instructions from the Collateral Agent are inconsistent with the terms
of this Agreement, or (b) such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements were
imposed on, incurred by or asserted against the Custodian because of the breach
by the Custodian of its obligations hereunder, which breach was caused by gross
negligence, fraud, bad faith or willful misconduct on the part of the Custodian
or any of its directors, officers, agents or employees. The obligation of the
Issuer shall survive the termination of this Agreement and the earlier
resignation or removal of the Custodian.

Section 20. General Matters.

(a) Any delay or failure of any party hereto at any time to require strict
performance of any other party of any provisions of this Agreement shall in no
way affect the right of such party to require future strict performance of that
or any other provision of this Agreement and shall not be construed as a waiver
of any subsequent breach of any provision, a waiver of this provision itself or
a waiver of any other right under this Agreement.

(b) All demands, notices, instructions and other communications shall be in
writing (including telecopied or electronic communications) and shall be
personally delivered, mailed or transmitted by telecopy or telegraph,
respectively, addressed as set forth below:

     
If to the Issuer:
 

VON KARMAN FUNDING TRUST
 

 
    c/o NEW CENTURY MORTGAGE CORPORATION

 
   
18400 Von Karman, Suite 1000
Irvine, CA 92612
Attn:
 

Kevin Cloyd (business contact)
General Counsel (legal contact)

     
Phone: (949) 862-7941
Fax: (949) 224-5750
If to the Company:
 



 
    NEW CENTURY MORTGAGE CORPORATION

 
    18400 Von Karman, Suite 1000

 
   
Irvine, CA 92612
Attn:
 
Kevin Cloyd (business contact)
General Counsel (legal contact)

Phone: (949) 862-7941

Fax: (949) 224-5750

If to the Custodian:

DEUTSCHE BANK NATIONAL TRUST COMPANY

1761 East St. Andrew Place

Santa Ana, CA 92705

Attn: Mortgage Custody – NC 031C

Phone: (714) 247-6000

Fax: (714) 247-6012

If to the Collateral Agent:

DEUTSCHE BANK TRUST COMPANY AMERICAS

60 Wall Street

MS NYC 60-2606

New York, NY 10005

Attn: Commercial Paper

Phone: (212) 250-5906

Fax: (212) 797-8604

or to such other address and/or Person as the parties hereto may designate in
writing complying as to delivery to the terms of this paragraph.

(c) Each authorized representative of the Company, the Issuer, the Collateral
Agent and the Custodian authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Agreement and specimen signatures for each such authorized representative
initially authorized hereunder are set forth on Exhibit C attached hereto. From
time to time the parties hereto may deliver to each other revisions to Exhibit C
reflecting changes in the information previously given. The Custodian shall be
entitled to rely conclusively on the list set forth on Exhibit C until receipt
of any superseding information on a new exhibit.

(d) If any of the provisions of this Agreement are invalid under any applicable
statute or rule of law, they are, to that extent, to be deemed omitted.

(e) This Agreement constitutes the entire agreement between the parties hereto
relating to the subject matter hereof and supersedes all proposals, oral or
written, and all other communications, oral or written, between the parties,
relating to the subject matter of this Agreement, and may not be modified,
except in writing, signed by the party against whom the modification is to be
enforced.

(f) The Issuer or the Custodian may each terminate this Agreement by giving to
the other parties hereto at least thirty (30) days’ prior written notice
specifying the date of such termination; provided, however, that no such
termination shall affect or impair any of the rights, duties or obligations
hereunder of the Custodian with respect to any transaction occurring prior to
such termination; provided, further, that the Issuer shall have received Rating
Agency Confirmation. In the event that the Issuer is unable to find a successor
custodian within such thirty (30) day period, the Custodian shall, upon payment
in full of all amounts due and owing to the Custodian hereunder, deliver to the
Issuer and the Collateral Agent or a Person designated by the Issuer and the
Collateral Agent all of the Mortgage Notes, Mortgages and Assignments of
Mortgages and other documents in its possession relating to the Mortgage Loans
upon the expiration of such thirty (30) day period at the Issuer’s expense. The
Custodian agrees to cooperate with the Issuer and the Collateral Agent in
effecting the termination of its duties hereunder including, without limitation,
transferring the Mortgage Notes, Mortgages and Assignments of Mortgages to the
Issuer and the Collateral Agent or any Person designated by the Issuer and the
Collateral Agent. In the event that no successor custodian has been appointed
within 30 days, the Custodian may petition a court of competent jurisdiction for
appointment of a successor.

(g) The Custodian agrees to cooperate with any new custodian selected by the
Issuer and the Collateral Agent in effecting the termination of its duties
hereunder, including, without limitation, transferring the Mortgage Notes,
Mortgages and Assignments of Mortgages to such new custodian and executing such
documents as may be reasonably required by such new custodian. The Custodian’s
duties hereunder shall not in any event be terminated until the Mortgage Notes,
Mortgages and Assignments of Mortgages have been delivered to a successor
custodian or to the Issuer and the Collateral Agent. Notwithstanding the
foregoing, it is expressly understood that the Custodian’s agreement to
cooperate with the Issuer and the Collateral Agent and any successor custodian
is subject to the Custodian’s right to deliver to the Collateral Agent or a
Person designated by the Issuer and the Collateral Agent all of the Mortgage
Notes, Mortgages and Assignments of Mortgages and other files in its possession
upon the expiration of the thirty (30) day period referred to above. The costs
and expenses of the Custodian, the Issuer and the Collateral Agent in connection
with any such termination and/or transfer of the Mortgage Notes, Mortgages and
Assignments of Mortgages shall be the responsibility of the Issuer.

(h) Written instructions as to the method of shipment and the shipper(s) that
the Custodian is directed to utilize in connection with the transmission of
Mortgage Notes, Mortgages and Assignments of Mortgages in the performance of the
Custodian’s duties under subsections (f) and (g) above shall be delivered by the
Issuer prior to any shipment of any documents hereunder. The Issuer will arrange
for the provision of such services which the Issuer reasonably deems appropriate
at the cost and expense of the Issuer (or at the Custodian’s option, the Issuer
will reimburse the Custodian for all costs and expenses incurred by the
Custodian consistent with such instructions of the Issuer) and will maintain
such insurance against loss or damage to the documents as the Issuer reasonably
deems appropriate. It is expressly agreed that in no event shall the Custodian
have any (i) responsibility for documents which it has delivered to a shipper in
accordance with the terms hereof while such documents are not in its possession
or (ii) liability for any losses or damages to any Person, including without
limitation the Issuer, arising out of actions of the Custodian consistent with
such instructions of the Issuer (including, without limitation, losses or
damages arising out of non-performance or faulty performance by a shipper).

(i) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH PARTY HERETO HEREBY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT
HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE
TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL
HAVE GIVEN WRITTEN NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT
THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY JURISDICTION.

(j) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. This Agreement shall inure to the benefit of and be binding
upon the Custodian, the Company and the Issuer and their respective successors
and permitted assigns; provided, however, that, except for the assignment set
forth in Section 19 herein, the rights of the Issuer, the Company and the
Collateral Agent to indemnity from the Custodian pursuant to Section 16 hereof,
and the right of the Custodian to indemnity from the Company pursuant to
Section 17 hereof, are not assignable and shall inure only to the benefit of the
Issuer, the Company, the Collateral Agent and the Custodian, as applicable, and
to no other Person.

Section 21. Non-Petition Agreement. Notwithstanding any prior termination of
this Agreement, each of the Company, the Collateral Agent and the Custodian
severally and not jointly covenants and agrees that it shall not, prior to the
date which is one year and one day (or if longer, the applicable preference
period then in effect) after the payment in full of the Obligations, acquiesce,
petition or otherwise, directly or indirectly, invoke or cause the Issuer to
invoke the process of any governmental authority for the purpose of commencing
or sustaining a case against the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee, owner
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property or ordering the winding up or liquidation of
the affairs of the Issuer. This Section 21 shall survive the termination of this
Agreement.

Section 22. Limited Recourse. The Custodian agrees that the obligations of the
Issuer under this Agreement are limited recourse obligations of the Issuer
payable solely from the assets of the Issuer available for such purposes under
the Security Agreement and that, upon application of all assets of the Issuer
available under the Security Agreement for such purposes, the Custodian shall
have no recourse to the Issuer for any obligations of the Issuer to the
Custodian to the extent that such application does not provide for full
satisfaction and payment of such obligation. In any event, no such obligation of
the Issuer to the Custodian under this Agreement shall be a claim under
Section 101 of the Bankruptcy Code. This Section 22 shall survive the
termination of this Agreement.

Section 23. Third Party Beneficiary. The parties hereto agree that each Swap
Counterparty shall be an express third party beneficiary of this Agreement, and
entitled to enforce any rights granted to it hereunder as if it were a party
hereto.

Section 24. No Recourse To Owner Trustee. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Christiana Bank & Trust Company, not individually or personally but solely as
Owner Trustee of the Issuer, in the exercise of the powers and authority
conferred and vested in it as trustee, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as a personal representation, undertaking and agreement by
Christiana Bank & Trust Company but is made and intended for the purpose of
binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Christiana Bank & Trust Company, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Christiana Bank & Trust Company be personally liable for
the payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or any other related documents.

1

IN WITNESS WHEREOF, the Issuer, the Company, the Collateral Agent and the
Custodian have caused their names to be signed hereto by their respective
officers thereunto duly authorized, all as of the date first above written.

VON KARMAN FUNDING TRUST, as Issuer

By: CHRISTIANA BANK & TRUST COMPANY,
not in its individual capacity, but solely as Owner Trustee

By: /s/ James M. Young
Name: James M. Young
Title: Assistant Vice President

NEW CENTURY MORTGAGE CORPORATION,


as Seller and Servicer

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President



DEUTSCHE BANK NATIONAL TRUST COMPANY, as Custodian

By: /s/ Aimee Kemmeter
Name: Aimee Kemmeter
Title: Assistant Vice President


By: /s/ Carlos Falconi
Name: Carlos Falconi
Title: Associate

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

By: /s/ Eileen M. Hughes
Name: Eileen M. Hughes
Title: Vice President

2